Name: Commission Regulation (EC) NoÃ 496/2005 of 31 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 1.4.2005 EN Official Journal of the European Union L 83/1 COMMISSION REGULATION (EC) No 496/2005 of 31 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 31 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 107,3 204 56,3 212 144,6 624 129,4 999 109,4 0707 00 05 052 148,1 066 73,3 068 87,2 096 39,9 204 59,9 220 122,9 999 88,6 0709 10 00 220 125,5 999 125,5 0709 90 70 052 124,2 204 51,6 999 87,9 0805 10 20 052 69,6 204 47,8 212 50,5 220 49,9 400 60,3 512 118,1 624 57,8 999 64,9 0805 50 10 052 64,9 400 81,0 624 64,3 999 70,1 0808 10 80 388 75,2 400 124,7 404 106,2 508 69,2 512 78,1 524 65,4 528 70,2 720 87,2 999 84,5 0808 20 50 388 63,2 508 129,9 512 78,8 528 58,9 720 52,2 999 76,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.